Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/21/22 has been entered. Claims 32, 34-35, and 40-67 remain pending in the application. Applicant’s amendments to the claims have overcome each and every claim objection, drawing objection, specification objection, and 11(b) rejection previously set forth in the Non-Final Office Action mailed 12/21/21.

Claim Objections
Claim 65 is objected to because of the following informalities:  “fixed elements” in Line 7 should read “the plurality of the fixed elements”.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  claim 32, line 8, “in the plurality” and “is arranged to be engaged” seems incomplete; to what it is engaged and what plurality.  Something is missing in the sentence.  Appropriate correction is required.
Claim 62 is objected to because of the following informalities:  the claim is grammatically incorrect in line 1. The claim set forth “either or both of said…”.  It should be “either one or both of said …”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 67 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no description in the original specification of the floating element is configured to receive a portion of another floating element. Regarding Page 5, it is stated that the floating element is an intermediate between the fixed elements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 57, 59, 62, and 63 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Lai (Publication Number US2006/0099545 A1).
Regarding Claim 57, Lai, in the same field of endeavor, teaches, an apparatus (Figure 13; Page 11, Paragraph [0146]) for aligning or positioning teeth (Figure 11; Page 10, Paragraph [0131]), the apparatus configured to be worn in a mouth of a wearer (Figure 11; Page 10, Paragraph [0131]) and further configured to be supported on the teeth of the wearer (Figure 11; Page 10, Paragraph [0131]), the apparatus comprising: a plurality of elements (Figure 13; Page 11, Paragraph [0146]) arranged to be distributed along a set of the teeth (figure 11); and at least one flexible elongate member (Figure 13, 54 Page 11, Paragraph [0144-0145]; Paragraph [0151] discloses 54 being nitinol which is flexible (due to size and thickness of the element 54, it would have some flexibility and rigidity compared to the bracket)) for engaging the elements (Figure 13, 42, 56; Page 11, Paragraph [0146])  for moving one or more of the teeth (Page 11, Paragraph [0150]); wherein at least one pair of the elements in the plurality is arranged to be engaged such that at least one part of one of the elements (Figure 13, 42; Page 11, Paragraph [0146]) in the pair is arranged to bear (Figure 13, 56; Page 11, Paragraph [0146]) against at least one part of the other of the elements (figure 13, 42/56) in the pair, thereby moving the teeth (Figure 13).
Regarding Claim 59, Lai discloses, both of said parts of the elements (Figure 13, 56 and 42; Page 10, Paragraphs [0132-0133]) in the pair comprise at least one surface (Figure 13, 60; Page 10, Paragraph [0138]), wherein the surface of the one element is arranged to slidably contact (Page 11, Paragraph [0146]) and complement the surface of the other element (Figure 13, 42/56, surface 61; Page 10, Paragraph [0132-133]).
Regarding Claim 62, Lai discloses both of said parts of the elements (Figure 13, 56 and 42; Page 11, Paragraph [0152]) in the pair comprises at least one surface that is at least partially curved (Page 10, Paragraph [0140].
Regarding Claim 63, Lai discloses the curved surface has an arc (Page 10, Paragraph [0140], and the surface of the one element (figure 13, 42; Page 10, Paragraph [0132-133]) is in contact with the surface of the other element (figure 13, 56 via surface 60; Page 10, Paragraph [0132-133])  in the pair and is movable one relative to the other along the arc (Figure 13; Page 10, Paragraph [0138]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 57-58, 60, and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable by Sung (WO 2008013365) in view of Lai.
Regarding Claim 57, Sung, in the same field of endeavor, discloses an apparatus (figure 2, abstract) for aligning or positioning teeth (page 1, Paragraph [2]), the apparatus configured to be worn in a mouth of a wearer (page 1, Paragraph [3]) and further configured to be supported on the teeth of the wearer (figure 2-3; Page 2, Paragraphs [7-8]), the apparatus comprising: a plurality of elements (Figure 1, 11 and 12; Page 2, Paragraphs [7-8]) arranged to be distributed along a set of the teeth (figure 3); 
and at least one elongate member (figure 3, 2; Page 2, Paragraphs [7-8]) for engaging the elements (Figure 1, 11 and 12; Page 2, Paragraphs [7-8])  for moving one or more of the teeth (page 1, Paragraph [2]), the elongate member (figure 3, 2; Page 2, Paragraph [8])  which connects the blocks together in series along the thread, the thread being configured to be tensioned to apply a component of force to the blocks (abstract, Figure 3, 7) to engage the blocks for moving the one or more of the teeth (abstract), wherein at least one pair of the elements (Figure 1, 11 and 12; Page 2, Paragraphs [7-8])  in the plurality is arranged to be engaged by the elongate member such that at least one part of one of the elements (Figure 1; Page 2, Paragraphs [7-8])  is arranged to bear against at least one part of the other of the elements (via the hooks (figure 3, 3), thereby moving one or more of the teeth (page 1, Paragraph [3]).
Sung does not disclose that the elongate member is flexible and the thread are flexible. Lai discloses the elongate member and thread are flexible (paragraph [0151] 0151 discloses the body as nitinol with multiple strands of the metallic material to be braided together (individually those are threads)). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sung’s elongate member with Lai’s flexible elongate member in order to avoid problems that are normally associated with the sliding mechanics observed between conventional archwires and orthodontic appliances, such as bending of the archwire (Paragraph [0152]).
Regarding Claim 58, Sung and Lai discloses the invention substantially as claimed. Sung further the elongate member (figure 3, 2; Page 2, Paragraphs [7-8]) comprises at least one thread (Figure 3, 2) which is configured to be relaxed to conform to variations in projection of the teeth in malocclusion and tensioned to engage (figure 3, 2) the elements (Figure 1, 11 and 12; Page 2, Paragraphs [7-8]) for imparting at least one force for aligning the teeth (page 1, Paragraph [3])
Sung does not disclose that the elongate member is flexible and the thread are flexible. Lai discloses the elongate member and thread are flexible (paragraph [0151 discloses the body as nitinol with multiple strands of the metallic material to be braided together (individually those are threads)). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sung’s elongate member with Lai’s flexible elongate member in order to avoid problems that are normally associated with the sliding mechanics observed between conventional archwires and orthodontic appliances, such as bending of the archwire (Paragraph [0152]).
In regards to claim 60, Sung and Lai discloses the invention substantially as claimed. Sung further discloses the parts of the elements (figure 3, 4 and 5; Page 2, Paragraph [8]) are movable in contact with one another, one relative to the other, for urging the one element outwardly or inwardly relative to the other element in response to the movement of the parts (figures 3 – 6, 7, Page 3, Paragraph [7-8]).
In regards to claim 65, Sung discloses an apparatus (figure 2, abstract) for aligning or positioning teeth (page 1, Paragraph [2]), the apparatus configured to be worn in a mouth of a wearer (page 1, Paragraph [3]), the plurality of fixed elements (Figure 3, 4 and 5; Page 2, Paragraph [8]) being secured to a tooth in a set of teeth (the different teeth are circled below, abstract); at least one elongate member (Figure 3, 2; Page 2, Paragraph [8]) configured to extend along the set of teeth and engage each of the fixed elements and a floating element (figure 3, 7; Page 2, Paragraph [8]) is an intermediate element positioned between two fixed elements (figure 3; Page 2, Paragraph [8]), the floating element (Figure 3, 7; Page 2, Paragraph [8]) being threaded onto the elongate member (Figure 3, 2; Page 2, Paragraph [8]) such that the floating element is suspended on the elongate member (Figure 3); wherein the elongate member (Figure 3, 2; Page 2, Paragraph [8])  is configured to be tensioned so that a portion of the floating member (figure 3, 7; Page 2, Paragraph [8]) bears against a portion of at least one of two fixed elements to move at least one of the teeth to which the two fixed elements are secured (via the hooks (figure 3, 3).
Sung does not disclose that the elongate member is flexible. Lai discloses the elongate member is flexible (paragraph [0151 discloses it as nitinol). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sung’s elongate member with Lai’s flexible elongate member in order to avoid problems that are normally associated with the sliding mechanics observed between conventional archwires and orthodontic appliances, such as bending of the archwire (Paragraph [0152]).
Regarding Claim 66, Sung and Lai discloses the invention substantially as claimed. Sung further discloses the plurality of fixed elements (Figure 3, 4 and 5; Page 2, Paragraph [8]) includes at least three fixed elements and the floating element is one of a plurality of floating elements, each of the floating elements being interposed between two of the fixed elements.

Allowable Subject Matter
Claims 32, 34-35, 40-56, 61, and 64 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the part of one element in the pair comprises a socket or hollow portion for receiving the part of the other element in the pair.
Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. 
In response to applicants’ arguments that Sung or Lai fails to disclose “wherein at least one part of the elements in the pair bears against at least one part of the other of the elements in the pair, thereby moving the one or more teeth” as claimed in Claim 57. Sung discloses the plurality is arranged to be engaged by the elongate member such that at least one part of one of the elements (shown in figure 1) is arranged to bear against at least one part of the other of the elements via the hooks 3, thereby moving one or more of the teeth. The elastic band is used to pull the pulls closer together while the brackets resist that movement (The bracket (5) does not move as the bracket 5 moves, as shown in Figures 1-4) therefore meaning they bear against each other. Lai discloses at least one pair of the elements in the plurality is arranged to be engaged such that at least one part of one of the elements, 42, in the pair is arranged to bear, 56, against at least one part of the other of the elements (shown in Figure 13) in the pair, thereby moving the teeth (Figure 13). The enlarged sections are another part of the engager member and are therefore separate, allowing the elements to bear against each other. The applicant has provided no evidence as to why the device of Sung or the device or Lai is not capable of performing the intended use as set forth in Claim 57.
Regarding the applicant’s arguments that Sung nor Lai disclose “a floating element interposed between two of the fixed elements in the plurality of fixed elements, the floating element being threaded onto the flexible elongated member such that the floating element is suspended on the flexible elongate member” as recited in Claim 65. Sung discloses a floating element 7 is an intermediate element positioned between two fixed elements (figure 3; Page 2, Paragraph [8]), the floating element 7 being threaded onto the elongate member 2 such that the floating element is suspended on the elongate member ( shown in Figure 3). Sung as modified by Lai is composed of nitinol which is inherently flexible. The applicant has provided no evidence as to why the device of Sung nor the device is not capable of performing the intended use as set forth in Claim 57.
In this instant case, Lai and Sung provide a device in which an element can bear against another element, as well as, Sung provides a floating element in an intermediate position. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772